The plaintiffs have sued to recover for injuries and damages resulting from an automobile collision. Suit was not instituted until more than a year had elapsed.
To the special defense of the Statutes of Limitations, the plaintiffs have affirmatively alleged in their reply that the adjusters for the defendant's insurance carrier lulled them into a comatose state by their promises to settle when the most seriously injured had recovered; that the services of an attorney were unnecessary; and that the Statute of Limitations was expressly waived.
In the second reply, they allege fraud and deceit and, in the third reply, a promise to settle in consideration of their forbearance to sue.
The demurrer holds that as these acts, promises, etc., are not alleged to be acts of the defendant but acts of the agent for the insurance company, they do not constitute a defense to the Statute of Limitations.
In paragraphs 11, 12, 14 and 15 of the first reply, paragraph 17 of the second reply and paragraph 19 of the third reply it is specifically alleged that the defendant was acting through the adjusters. It thus becomes a question for determination at trial and not by demurrer.
   Demurrer is overruled.